Detailed Action
Summary
1. This office action is in response to the application filed on March 23, 2020. 
2. Claims 1-10 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 03/23/2020 are acceptable. 
Quayle action
6.This application is in condition for allowance except for the following formal matters: 
The objection to the claims because of informalities set forth below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification objection
7. The abstract of the disclosure is objected to because of the following informalities:
Abstract exceeds 150 words. Appropriated correction is required.
Claim Objection 
8. Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 recites an abbreviation or a shortened form of a word or phrase of “an MCU” in line 8. Applicant has to define or use the whole word or phrase. Appropriated correction is required.
9. Claim 3 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 or 2.  See MPEP § 608.01(n).  Accordingly, the claim 3 has not been further treated on the merits. Claim 3 should depend on claim 1.
Allowable subject matter
10. Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “an MCU, the MCU used for receiving a voltage value and respectively outputting a first control signal and a second control signal to the first switch module and the short-circuit protection module according to a relationship between the voltage value and a preset voltage value, and the MCU further controlling an ON- OFF loop between each battery pack and the external charging input, as well as controlling the short-circuit protection module to output a third control signal to the second switch module so as to implement the ON-OFF loop between the battery pack and the external battery output, wherein a voltage value output terminal of the battery voltage measuring module is connected to a voltage value input terminal of the MCU, a first control signal output terminal of the MCU is connected to a first control signal input terminal of the first switch module, a second control signal output terminal of the MCU is connected to a second control signal input terminal of the short- circuit protection module, and a third control signal output terminal of the short-circuit protection module is connected to a third control signal input terminal of the second switch module."
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei (20220085646) discloses the intelligent control system includes a microcontroller unit (MCU), a load-detection module, a switch-control module, an emergency starting power supply, a load, and a power-supply output port. The power-supply output port is electrically coupled with the load. The switch-control module includes a first terminal coupled with an internal battery pack of the emergency starting power supply, a second terminal electrically coupled with the load via the power-supply output port, and a control terminal configured to receive a control signal from the MCU. The load-detection module is configured to detect a state of the load and includes a non-isolated member. The MCU is configured to control, according to the state of the load, the switch-control module to be in a switched-on state or a switched-off state.
LU (CN104979855) disclose an automobile emergency starting power for diesel engine, comprising a battery module, which is used for outputting direct current to outside, battery module comprises seven serially connected lithium battery pack. each lithium battery pack comprises one or more ternary lithium battery connected with each other in parallel and a load end, which is connected with the battery module and the load end for receiving the battery module voltage and output to the outside, a relay which is connected in series in the battery module between the said load end; current bypass protection device, which is set on the battery module between the said load end; and a control device, used for controlling the relay and current bypass protection device. The technical solution of the invention can solve the problem that the existing technology cannot be used in ternary lithium battery making diesel engine for automobile emergency starting power; carrying out the technical solution of the invention can prevent the ternary lithium battery charge, over-discharge and battery overheating to ensure the safety of the system.
LU (WO2015149542) disclose An automobile emergency starting power supply, comprising: a battery pack module (1), a load end (2), a circuit breaker protection module, and a control device (5); the circuit breaker protection module comprises a first stage circuit breaker and a second stage circuit breaker (4) connected in series between the battery pack  module and the load end, the first stage circuit breaker comprising a relay (3), and the second stage circuit breaker comprising a plurality of parallel thermistors (41); the circuit breaker protection module further comprises a plurality of parallel heating resistors (42) disposed adjacent to each thermistor; the control device (5) controls the relay and the plurality of heating resistors. The automobile emergency starting power supply can prevent reverse charging of a multi-component lithium battery, over-current discharging and battery overheating to ensure system safety.
Contact information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839